Ethhidgb, J.,
delivered the opinion of the court.
The appellee filed a suit in the circuit court against the appellant for a breach of promise of marriage. The appellant was a man of some sixty years of age who had accumulated a modest fortune, and a married man for many years, and at the time of the trial of the cause below was still a married man. He lived at Hazelhurst in Copiah county, and the appellee lived at Laurel in .Jones county. Appellant had occasion to go to Laurel on business. The parties first met on the streets of Laurel, whereupon the appellant, seeing the appellee, remarked, “Gee, whiz! Some man has a good-looking wife; who is she?” It seems that the appellee at that time was also a married woman, but *698bad a suit for divorce pending in the courts against her then husband. Appellant followed her to a store, where she was running a small business, made her acquaintance, and made display of the fact that he was a man of means, and represented himself as a widower, and proceeded to pay court to the appellee.
Both these people seem to have been birds of prey; the appellee preying for wealth and position, the appellant preying for beauty and pleasure. The sweet courtship proceeded apace, and a divorce was obtained by appellee in due course. If the matter had ended prior to the granting of the divorce to the appellee, this suit could not be maintained, but the appellant seems to have been too pleased with his adventure, and held out the glittering hues of hope to the delectable widow after the divorce was obtained. According to the ap-pellee he told her after the divorce was granted that he was going to make her a good husband, and that he was a good provider, and “asked me would I rather live in Hazelhurst in town or in the country. He said he had a beautiful country home, and I told him T would rather live in the country, and he said, “I know you are a good woman, I can see that. I am going to give you plenty of good stock and plenty of nice things around your home, and all you will have to do is to ride over the fields in a buggy and look after the hands.’ ” He wrote her numerous letters, containing not only terms of endearment, but reports on his financial standing and business connections, which evidently were attractive to the grass widow. Finally some friend of the widow told her that the appellant was a married man and was making a fool of her. She seems not to have made any effort to find out whether he was married or not prior to that time, but took his word.
Appellant insists that inasmuch as he is already married he cannot be mulcted of his dollars for failure to marry again; that the promise was void and incapable *699of fulfillment, and therefore that the verdict of the jury-in the court below was wrong. In 9 Corpus Juris, 325, it is stated:
“The fact that the promisor was already married at the time of making the promises furnishes no defense to an. action for a breach of promise, where this fact was unknown to the promisee.”
A number of authorities were cited to sustain that statement, among which is the case of Waddell v. Wallace, 32 Okl. 140, 121 Pac. 245, Ann. Cas. 1914A, p. 692, which ease holds, in accordance with the text above set out, that where a woman in good faith enters- into a marriage contract with a man, and he fails to fulfill his promise, she may maintain an action for damages against him for breach of promise, notwithstanding the fact that he was married to another woman at the time the contract was made, if such fact was unknown to the woman at the time of the engagement, and that as elements of damages she was entitled to recover for mental anguish, mortification, humiliation, and loss of health resulting from such breach, in addition to actual pecuniary loss sustained thereby.
We think that the law so announced is sound, and accords with the weight of authority. The cases are collected in a note to this case in the volume of Annotated Cases above cited, at page 695, and also in the note to the case of Wilson v. Carnley, 14 Ann. Gas. at page 162.
We are not impressed with the merits of the other contentions presented by appellant, and we think the instructions, taken as a whole, present the law of the case fairly, and that there was no error in admission of evidence as to the amount of property owned by the appellant, showing his wealth and standing, nor was it error to permit plaintiff’s counsel to ask the appellant whether he had bought Liberty Bonds, because this was merely to show the character of prop*700erty that appellant may have had, and to discover whether he had other property than that mentioned.
It would perhaps be useless .to offer suggestion or counsel to a man of the age of appellant, or to lay down any proposition that would carry caution to the mind of people of his age and class, especially _ when it comes from his junior in years if not in wisdom. Yet it might be proper to remind others of his type that he who would trip the light fantastic toe with the terpsichorean maid must contribute coin to the man who extracts mystic music from the violin strings, or, in other words, that pleasure must be paid for with the coin of the realm; and to remind them of the truth expressed by a minor poet when he said:
“When of ‘dough’ we get a batch,
The women make us toe the scratch,
And he who courts and does not wed,
She will pull his leg in court instead.”
Beware of the grass widow when her eyes beam love and the shades are down low. She hypnotizes the reason, and the soul escapes the prison bars of discretion, and “.you float airily on golden clouds to rosy lands of pleasure and joy.” Temporary bliss reigns supreme in the palace of love; but in the end it creates mournful memories, heartache, remorse of conscience, and a burning desire to “blot out the past.”

Affirmed.